In her motion for rehearing appellant raises the same questions which she presented to this court on the original submission of this case. Each of the questions was discussed quite at *Page 500 
length by Judge Hawkins in the original opinion, and we see no need of again reiterating what has already been said, as it would serve no useful purpose. We have reviewed the record in the light of the appellant's motion but remain of the opinion that the questions presented were properly disposed of.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.